         Case 1:20-cv-03994-MHC Document 14 Filed 12/02/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

ROBERT SMITH, AS THE NATURAL
GUARDIAN AND NEXT FRIEND OF
MINOR, RILEY SMITH,

      Plaintiff,
                                              CIVIL ACTION FILE
v.                                            NUMBER 1:20-cv-03994-MHC

SCHNEIDER NATIONAL CARRIERS,
INC., AND TACARRUS NASH,

      Defendants.

              NOTICE TO TAKE VIDEOTAPED DEPOSITION

TO: ALL COUNSEL OF RECORD

      PLEASE TAKE NOTICE that at 11:00 a.m. on December 11, 2020, in the

offices of Dennis, Corry, Smith & Dixon, LLP, 900 Circle 75 Parkway, Suite 1400,

Atlanta, Georgia 30339, the Defendants in the above-styled action will, pursuant to

Fed. R. Civ. P. Rule 30, take the videotaped deposition of Detective Shelleman

Paulin upon oral examination before an officer authorized by law to administer

oaths for the purposes of discovery and any other purpose allowed under the

Federal Rules of Civil Procedure. The deposition will be recorded by stenographic

means.



                                        -1-
       Case 1:20-cv-03994-MHC Document 14 Filed 12/02/20 Page 2 of 3




      You are hereby invited to attend.

      This 2nd day of December, 2020

                                     DENNIS, CORRY, SMITH & DIXON, LLP

                                     By: /s/ John D. Dixon
                                        JOHN D. DIXON
                                        Georgia Bar No. 223376

                                     By: /s/ Melody H. Demasi
                                        MELODY H. DEMASI
                                        Georgia Bar No. 988861
                                        For the Firm
                                        Attorneys for Defendants

900 Circle 75 Parkway, Suite 1400
Atlanta, GA 30339
(404) 926-3672
(404) 365-0134 Facsimile
Jdixon@dcplaw.com
Mdemasi@dcplaw.com




                                          -2-
           Case 1:20-cv-03994-MHC Document 14 Filed 12/02/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

         I electronically filed this NOTICE TO TAKE VIDEOTAPED

DEPOSITION with the Clerk of Court using the CM/ECF system which will

automatically send an email notification of such filing to the following attorneys of

record:

         L. Chris Stewart, Esq.
         Daedrea D. Fenwick, Esq.
         Stewart Miller Simmons Trial Attorneys
         55 Ivan Allen Jr. Blvd.
         Suite 700
         Atlanta, GA 30308

         I hereby certify that I have mailed by United States Postal Service the

document to the following non-CM/ECF participants: None.

         This 2nd day of December, 2020.


                                       /s/ Melody H. Demasi
                                       MELODY H. DEMASI
                                       For the Firm



I CERTIFY that, pursuant to LR 5.1(C), N.D.Ga., I prepared the above document
in Times New Roman, 14-point font.


612-13730(JDD)




                                           -3-
